deinrernat revenue service washington d c tax exempt and cero nov uniform issue list set ep pat o legend taxpayer a bank p company m state k plan x plan y dear in aletter dated date which modifies and incorporates by reference a letter dated date your authorized representative requested a private_letter_ruling on your behalf concerning the distribution restrictions under sec_1 a - b of the income_tax regulations regulations the following facts and representations have been asserted in support of your ruling_request company m is incorporated under the laws of state k and maintains plan x a defined benefit pension_plan for the benefit of its employees plan x’s original effective date is company m is plan x’s administrator plan x is intended to qualify under sec_401 of the internal_revenue_code code taxpayer a is a former employee and officer of company m and a participant in plan x the normal form of benefit under plan x is a life_annuity for an unmarried participant and a joint and survivor annuity for a participant who is married plan x provides for optional forms of distribution which include a lump sum payment for participants retiring from active employment company m represents that plan x imposes restrictions on the benefits that are payable to an individual who is a highly_compensated_employee or former highly compensated employee and who is one of the individuals with the largest amount of compensation in the current or any prior year restricted employee company m also represents that these restrictions are intended to comply with the rules set forth in sec_1 a - b of the regulations plan x provides that a restricted employee may receive a distribution in excess of the restricted amount if prior to the receipt of the restricted amount the restricted employee enters into a written_agreement with the plan_administrator to secure repayment to plan x of the restricted amount company m represents that the term restricted amount as used herein is defined in revrul_92_76 1992_2_cb_76 rev_rul revrul_92_76 defines the restricted amount as the excess of the accumulated amount of distributions made to the employee over the accumulated amount of the employee's nonrestricted limit the employee's nonrestricted limit is equal to the payments that could have been distributed to the employee commencing when distribution commenced to the employee had the employee received payments in the form described in sec_1_401_a_4_-5 and b of the regulations an accumulated amount is the amount of a payment increased by a reasonable amount of interest from the date the payment was made or would have been made until the date for the determination of the restricted amount plan x provides that an acceptable method by which an individual may secure repayment of the restricted amount is by entering into an agreement for promptly depositing in escrow with an acceptable depository property having a fair_market_value equal to at least of the restricted amount plan x provides that the escrow arrangement may permit a restricted employee to withdraw from the escrow account amounts in excess of of the restricted amount and may also permit a restricted employee to receive any income from the property placed in escrow however if the fair_market_value of the property in the escrow account falls below of the remaining restricted amount the restricted employee must deposit additional property to bring the value of the property held by the depository up to of the remaining restricted amount the individual's right to receive income from the escrowed property will be subject_to the individual's obligation to deposit additional property as described in the preceding sentence plan x provides that the escrowed property may be released to the restricted employee when the plan_administrator certifies to the depository that the restricted employee is no longer obligated to repay any restricted amount company m also maintains a defined_contribution_plan for the benefit of its employees plan y plan y contains a cash_or_deferred_arrangement as described in sec_401 of the code company m is plan y’s administrator plan y is intended to qualify under sec_401 taxpayer a is also a participant in plan y plan y provides for immediate vesting the normal form of benefit under plan y a life_annuity for an unmarried participant and a joint and survivor annuity for a participant who is married plan y allows lump sum distributions and partial withdrawals as optional forms of distribution is company m represents that taxpayer a is a restricted employee under plan x and therefore is subject_to the restrictions under plan x and sec_1 a - b of the regulations taxpayer a has accrued_benefits under plan x and is eligible for an early_retirement_benefit from plan x effective taxpayer a desires to take a lump sum distribution of his benefit under plan x pursuant to plan x taxpayer a and his spouse will execute the appropriate consent forms waiving a qualified_joint_and_survivor_annuity the lump sum distribution will be rolled over by direct trustee-to-trustee transfer to an individual_retirement_account ira as described in code sec_408 pursuant to the restrictions of plan x and sec_1 a - b of the regulations taxpayer a and company m as plan x’s administrator prior to the distribution of the lump sum benefit will enter into a repayment agreement repayment agreement to secure repayment to plan x of the restricted amount the repayment agreement will provide that the restricted amount will be repaid to the plan x trustee if plan x terminates and repayment is necessary the repayment obligation under the repayment agreement will be secured_by depositing with bank p property having a fair_market_value equal to at least of the restricted amount will roll over the lump sum cash pursuant to the repayment agreement taxpayer a payment from plan x into an ira by direct trustee-to-trustee transfer the ira custodian will be bank p the repayment agreement will provide that bank p will divide the ira into two separate_accounts the first account identified as restricted assets will consist of assets having an initial fair_market_value of at least of the restricted amount the second account identified as unrestricted assets will consist of the assets exceeding of the restricted amount if any the repayment agreement will be secured_by i an assignment by taxpayer a to plan x of his rights in the restricted assets and ii an agreement that bank p will hold the restricted assets of the ira for the benefit of plan x during the period of restriction if the initial assets of the ira do not have an initial fair_market_value of at least of the restricted amount will roll over to the ira with bank p by direct trustee-to-trustee transfer a taxpayer a cash distribution from taxpayer a's vested account balance under plan y the value of the property rolled over from plan y will have a fair_market_value sufficient to bring the fair_market_value of the ira to at least of the restricted amount the repayment agreement will provide that in the event the fair_market_value of the restricted assets in the ira falls below of the restricted amount taxpayer a will either cause the unrestricted assets of the ira to be reclassified as part of the restricted assets in an amount sufficient to bring the fair_market_value of the assets in the restricted assets to at least of the restricted amount or will establish an escrow account of the type described in revrul_92_76 with bank p and deposit into the escrow account sufficient funds so that the aggregate fair_market_value of the assets in the escrow account and the restricted assets of the ira equal at least of the restricted amount the repayment agreement will provide that taxpayer a may withdraw from the ira and or escrow account amounts in excess of of the restricted amount taxpayer a will also have the right to receive the income from the ira property and or escrow account subject_to his obligation to deposit additional property if the fair_market_value of the restricted assets and the escrow account falls below of the restricted amount if distributions are required to be made from the ira to taxpayer a or his beneficiaries pursuant to code sec_408 because of his age or his death while the obligation under the repayment agreement still exists such distributions will first be made from the unrestricted assets of the ira if the unrestricted assets are exhausted then the restricted assets will be used to make the required distributions if the required distributions cause the fair_market_value of the restricted assets and escrow account to fall below of the restricted amount then taxpayer a or his beneficiaries as the case may be will be required to deposit in the escrow account sufficient assets to bring the aggregate fair_market_value of the restricted assets and the escrow account to of the restricted amount the repayment agreement will provide for the termination of taxpayer a's repayment obligation and a release of the security for such obligation at the time that repayment is no longer required by sec_1_401_a_4_-5 of the regulations revrul_92_76 and plan x based on the foregoing facts and representations the following rulings are requested the repayment agreement will satisfy the requirements of revrul_92_76 and will not violate the provisions of sec_1_401_a_4_-5 of the regulations asingle cash payment by plan x to taxpayer a in payment of taxpayer a's entire accrued_benefit will constitute an eligible_rollover_distribution under sec_402 of the code to the extent that it otherwise qualifies under sec_402 of the code and the rollover of the payment into the ira within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code where the restricted assets of the ira are at least of the restricted amount a single cash payment by plan y to taxpayer a in payment of all or a portion of taxpayer a's entire accrued_benefit will constitute an eligible_rollover_distribution under sec_402 of the code assuming it otherwise qualifies under sec_402 of the code and the rollover of the payment into the ira within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code where the initial restricted_class of the assets of the ira is at least of the restricted amount the assignment to the trustee of plan x of taxpayer a’s interest in the restricted assets of the ira of an amount sufficient to secure the restricted amount will not prevent qualification of this ira under sec_408 of the internal_revenue_code the assignment referred to in ruling_request above will not result in a deemed_distribution to the ira owner under sec_408 of the code the sixth requested ruling was withdrawn by your authorized representative in the letter dated date sec_401 of the code provides the requirements for the qualification of employees’ retirement plans sec_401 of the code provides that neither the contributions nor the benefits under a plan may discriminate in favor of employees who are highly compensated sec_1_401_a_4_-5 of the regulations provides that a defined_benefit_plan must incorporate certain provisions restricting benefits and distributions so as to prevent the prohibited discrimination that may occur in the event of early termination of the plan sec_1_401_a_4_-5 of the regulations requires a defined_benefit_plan to provide that in the event of plan termination the benefit of any highly_compensated_employee and any highly_compensated_former_employee is limited to a benefit that is nondiscriminatory under sec_401 of the code in any one year the total number of employees whose benefits are subject_to restriction under sec_1_401_a_4_-5 of the regulations may be limited by a plan to a group of not less than highly compensated employees and former employees if this group is so limited under a plan the group must consist of those highly compensated employees and former employees with the greatest compensation in the current or any prior plan_year sec_1_401_a_4_-5 of the regulations further requires a defined_benefit_plan to provide that the annual payments to an employee subject_to restrictions on distributions must be limited to an amount equal in each year to the payments that would be made to zuuuovousl the employee under a straight life_annuity that is the actuarial equivalent of the accrued_benefit and other_benefits to which the employee is entitled under the plan other than a social_security_supplement and the amount of the payments that the employee is entitled to receive under a social_security_supplement sec_1 a -5 b iv of the regulations provides that the above referenced restrictions do not apply if any of the following conditions is satisfied after taking into account payment to or on behalf of the restricted employee of all benefits payable to or on behalf of that restricted employee under the plan the value of plan assets must equal or exceed of the value of current liabilities as defined in sec_412 of the code the value of the benefits payable to or on behalf of the restricted employee must be less than of the value of current liabilities before distribution or the value of the benefits payable to or on behalf of the restricted employee must not exceed the amount described in sec_411 of the code restrictions on certain mandatory distributions sec_1_401_a_4_-5 of the regulations provides that for purposes of paragraph b any reasonable and consistent method may be used for determining the value of current liabilities and the value of plan assets revrul_92_76 holds that a lump sum distribution in an amount in excess of that otherwise permitted under sec_1_401_a_4_-5 of the regulations may be made provided there is adequate provision for repayment of any part of the distribution representing the restricted amount in the event the plan is terminated while the restrictions are still applicable revrul_92_76 states that one permissible method of securing the agreement for repayment of the restricted amount is the deposit with an acceptable depositary of property having a fair_market_value equal to of the amount that would be repayable if the plan terminated on the date of the distribution by the trust also under revrul_92_76 if the market_value of such property falls below of the restricted amount the employee is obligated to deposit whatever additional property is necessary to bring the value up to of the restricted amount with respect to ruling_request taxpayer a will enter into an agreement with the trustee of plan x under which all or a portion of the plan x distribution would be contributed to an ira taxpayer a will enter into a further agreement with the ira yyvovo05l custodian or trustee in order to secure his obligation to repay the restricted amount this depositary arrangement with the ira custodian or trustee is comparable to the arrangement established in revrul_92_76 under the repayment agreement an amount equal to at least of the restricted portion will be placed in the restricted assets adequate provisions are made in the event the value of the restricted assets in the ira fall below of the restricted amount the repayment agreement also provides adequately for repayment in the event that the requirements of sec_408 of the code reduce the value of the restricted assets in the ira to less than the restricted amount accordingly we conclude with respect to your ruling_request that the repayment agreement will satisfy the requirements of revrul_92_76 and will not violate the provisions of sec_1_401_a_4_-5 of the regulations with respect to your second and third ruling requests sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred to an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides generally that sec_402 of the code shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 of the code and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan in pertinent part as including an individual_retirement_account described in sec_408 of the code revrul_92_76 holds that an otherwise eligible lump sum distribution consisting in part of benefits restricted under sec_1_401_a_4_-5 of the regulations may be considered a lump sum distribution even though a portion of the distribution may have to be returned to the pian in this regard a lump sum distribution is also an eligible_rollover_distribution to the extent it is otherwise eligible for rollover accordingly with respect to ruling_request we conclude that a single cash payment by plan x to taxpayer a in payment of taxpayer a's entire accrued_benefit will constitute an eligible_rollover_distribution under sec_402 of the code to the extent that it otherwise qualifies under sec_402 of the code and the rollover of the payment into the ira within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code where the initial restricted assets of the ira are at least of the restricted amount with respect to ruling_request sec_408 of the code requires that in order for an ira to be qualified the written instrument creating the ira must provide that the individual's interest in his or her account must be nonforfeitable under this provision an ira custodian or trustee or an employer would be precluded from asserting any claim to the assets in an ira with respect to ruling_request we conclude that a single cash payment by plan y to taxpayer a in payment of all or a portion of taxpayer a's entire vested account balance will constitute an eligible_rollover_distribution under sec_402 of the code to the extent that it otherwise qualifies under sec_402 of the code and the rollover of the payment into the jra within the day period described in sec_402 of the code will be treated as a transfer of all amounts received in the payment in accordance with sec_402 of the code where the initial restricted assets of the ira are at least of the restricted amount taxpayer a will enter into the repayment agreement which is secured_by the assignment of his rights in the restricted assets of the ira the assignment will be in the amount necessary to satisfy the repayment obligation under sec_1 a - b of the regulations and revrul_92_76 since the potential return of the restricted amount to plan x's trustee would not derive from any claim by the ira custodian or trustee or company m but from plan x's right under certain circumstances to the restricted amount no forfeiture would occur in violation of sec_408 of the code yyouvs05l accordingly with respect to ruling_request we conclude that the assignment to the trustee of plan x of taxpayer a’s interest in the restricted assets of the ira of an amount sufficient to secure the restricted amount will not prevent approval of the ira under sec_408 of the internal_revenue_code with respect to ruling_request sec_408 of the code provides that if an individual for whose benefit an ira is established uses the ira account balance or any portion thereof as security for a loan that portion is treated as a distribution to that individual however in this case since the contingent obligation to return certain restricted amounts to plan x is not a loan sec_408 of the code is not applicable accordingly with respect to ruling_request we conclude that the assignment referred to in ruling_request above will not result in a deemed_distribution to the ira owner under sec_408 of the code this letter_ruling is based on the assumption that plan x and plan y meet the requirements of sec_401 of the code at all times relevant hereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely frariey yrar rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
